Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 9, 17, there is insufficient antecedent basis for the terminology “the poles“.  Perhaps applicant intended to use “the support rods”.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0253343 to Thomas.  Insofar as the claimed invention is understood:
With regard to claims 1, 7, a backpack seat capable to seat a user wearing a backpack (PAR 0045), said backpack seat comprising: a tethering system (100), said tethering system further comprises a plurality of tethers (110A, 110B) capable for attaching to a backpack (while the seat system 100 of Thomas is not disclosed as attached to a backpack by tethers, the seat system is configured for use with a backpack or user wearing a backpack and clearly capable of attachment thereto and thereby being integral with a backpack); at least one receiving cup (105A, 105B), wherein said receiving cup is attached to said tethering system and said receiving cup are configured for receiving a support rod (figs. 2B, 3, show system 100 supported by rods/poles 325); a seat (115) configured for a user’s rear (figs. 2B, 3), wherein said seat is attached to said tethering system; wherein said seat and said tethering system are configured such that when said support rod is received by said receiving cup, said seat is configured for at least partially supporting the weight of a person distributing at least some of the weight of the user and the backpack to the poles.
With regard to claims 2, 6, wherein said tethering system is adjustable such that said backpack seat can attach to varying sizes of backpacks (PAR 0042 disclose system 100 to use adjustable tethers).
With regard to claim 3, wherein said seat further comprises hook and loop fasteners configured for attaching to the base of a backpack (Thomas discloses, PAR 0045, that the tether system 100 may be secured to a backpack via a loop or also hook and loop fastener, i.e. becoming integral with a backpack).
With regard to claims 4, 8, and as discussed above in claim 3, Thomas discloses the tether system 100 may be secured to a backpack via hook and loop fastener.  Thomas further discloses, PAR 0045, attachment to a backpack via extra fabric connector, i.e. a support panel).
With regard to claim 5, wherein said backpack seat configured to be stored in said backpack (tether seat system 100 is clearly capable of being stored in a backpack).
With regard to claims 9, 14-15, a backpack seat capable to seat a user wearing a backpack (PAR 0045), said backpack seat comprising: a tethering system (100), said tethering system further comprises a plurality of tethers (110A, 110B) capable for attaching to a backpack (while the seat system 100 of Thomas is not disclosed as attached to a backpack by tethers, the seat system is configured for use with a backpack or user wearing a backpack and clearly capable of attachment thereto and thereby being integral with a backpack); at least one receiving cup (105A, 105B), wherein said receiving cup is attached to said tethering system and said receiving cup are configured for receiving a support rod (figs. 2B, 3, show system 100 supported by rods/poles 325); a seat (115) configured for a user’s rear (figs. 2B, 3), wherein said seat is attached to said tethering system; wherein said seat and said tethering system are configured such that when said support rod is received by said receiving cup, said seat is configured for at least partially supporting the weight of a person distributing at least some of the weight of the user and the backpack to the poles; and wherein said tethering system is adjustable such that said backpack seat can attach to varying sizes of backpacks (PAR 0042 disclose system 100 to use adjustable tethers).
With regard to claim 10, wherein said first and second receiving cups (105A, 105B) are diametrically opposed on said tethering system (see figs. 1A, 1B, 3).
With regard to claim 11, wherein said seat further comprises hook and loop fasteners configured for attaching to the base of a backpack (Thomas discloses, PAR 0045, that the tether system 100 may be secured to a backpack via a loop or also hook and loop fastener, i.e. becoming integral with a backpack).
With regard to claims 12, 16, and as discussed above in claim 3, Thomas discloses the tether system 100 may be secured to a backpack via hook and loop fastener.  Thomas further discloses, PAR 0045, attachment to a backpack via extra fabric connector, i.e. a support panel).
With regard to claim 13, wherein said backpack seat configured to be stored in said backpack (tether seat system 100 is clearly capable of being stored in a backpack).
With regard to claims 17, 19, a backpack seat capable to seat a user wearing a backpack (PAR 0045), said backpack seat comprising: a tethering system (100), said tethering system further comprises a plurality of tethers (110A, 110B) capable for attaching to a backpack (while the seat system 100 of Thomas is not disclosed as attached to a backpack by tethers, the seat system is configured for use with a backpack or user wearing a backpack and clearly capable of attachment thereto and thereby being integral with a backpack); at least one receiving cup (105A, 105B), wherein said receiving cup is attached to said tethering system and said receiving cup are configured for receiving a support rod (figs. 2B, 3, show system 100 supported by rods/poles 325); a seat (115) configured for a user’s rear (figs. 2B, 3), wherein said seat is attached to said tethering system; wherein said seat and said tethering system are configured such that when said support rod is received by said receiving cup, said seat is configured for at least partially supporting the weight of a person distributing at least some of the weight of the user and the backpack to the poles; and wherein said tethering system is adjustable such that said backpack seat can attach to varying sizes of backpacks (PAR 0042 disclose system 100 to use adjustable tethers).
With regard to claim 18, wherein said backpack seat configured to be stored in said backpack (tether seat system 100 is clearly capable of being stored in a backpack).
With regard to claim 20, wherein said seat further comprises hook and loop fasteners configured for attaching to the base of a backpack (Thomas discloses, PAR 0045, that the tether system 100 may be secured to a backpack via a loop or also hook and loop fastener, i.e. becoming integral with a backpack).  Thomas further discloses, PAR 0045, attachment to a backpack via extra fabric connector, i.e. a support panel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/25/2022